STERN, J.A.D.
(concurring).
I concur in Judge Wecker’s opinion and agree that a physician must generally advise a patient of treatment alternatives in non-emergent circumstances. See generally John H. Derrick, Annotation, Medical Malpractice: Liability for Failure of Physician to Inform Patient of Alternative Modes of Diagnosis or Treatment, 38 AL.R.fth 900, 903-04 (1985). I write separately only to emphasize my agreement with respect to the principles governing our scope of review as expressed by Judge Humphreys and to state why I do not believe those principles apply in this case.
As our Supreme Court made clear in Ford v. Reichert, 23 N.J. 429, 435, 129 A.2d 439 (1957):
If and when the Appellate Division concludes substantial justice requires the invoking of the plain error rule and the issues have not been presented or argued, the litigants are entitled to notice of the points the court thinks constitute plain error and have a right to be heard before a final determination. The court should not deprive the parties of their day in court or their right to be heard on matters which may defeat their cause.
Here, we reverse only because of an issue clearly raised on plaintiff’s motion for new trial—that it “clearly and convincingly appears that there was a miscarriage of justice under the law.” R. 4:49-l(a). Plaintiff claimed before the trial judge and on appeal before us that the jury’s finding of no negligence or “deviat[ion] from the accepted standards of medical practice” requires a new trial.
Judge Humphreys concludes that we should not decide what he calls the “informed consent” issue because that theory was not specifically pleaded in the complaint, was not raised by request or *359objection addressed to the jury instructions, and was not asserted in plaintiffs brief before us as grounds for reversal.
Judge Wecker suggests that the “failure to inform” theory was an inherent part of plaintiffs case at trial and that even if not properly presented to the trial court, the issue must be addressed before retrial as a result of what was presented to us. I agree, particularly because the complaint alleged that defendant failed “to recommend a course of treatment of chemotherapy and other courses of treatment” for colon cancer which may have elongated plaintiffs life. And based on the proofs at trial plaintiff argued in summation that defendant was deprived of “treatment options” and that defendant “can’t decide, well, for this patient, I’m not going to [test] because I don’t want to know.”
We do not reverse on the “failure to inform” issue. The reversal is based on the “miscarriage of justice” attributable to the finding of no malpractice. Had we not addressed the “failure to inform” issue plaintiff still could have moved to amend her complaint before the new trial which Judge Humphreys agrees must follow.
Judge Humphreys also concludes that the majority opinion might significantly expand New Jersey law. While I join Judge Wecker’s opinion in permitting the “failure to inform” theory to be presented as part of plaintiffs case, the opinion does not require the trial judge to present it to the jury. The theory can be explored as any other issue in the adversary context at trial. Thus, even if Judge Wecker’s opinion expands the doctrine of “informed consent,” I have no hesitation in these circumstances to permit the issue to be developed at trial and thereafter explored by us on the record made. See Baird v. American Medical Optics, 301 N.J.Super. 7, 12-13, 693 A.2d 904 (App.Div.1997); Shackil v. Lederle Labs., 219 N.J.Super. 601, 635, 530 A.2d 1287 (App.Div.1987) (Stern, J.A.D., concurring), rev’d on other grounds, 116 N.J. 155, 561 A.2d 511 (1989). See also Annot., Malpractice-Alternative Diagnostic Modes, supra.